 26324 NLRB No. 9DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In its response, the Respondent now also cites the Board™s recentmail-ballot decisions in London™s Farm Dairy, 323 NLRB 1057(1997); and Reynolds Wheels International, 323 NLRB 1062 (1997),which were issued after the decision in the representation proceed-
ing, and contends that these recent decisions create special cir-
cumstances warranting reexamination of the decision in the represen-
tation proceeding. We reject the Respondent™s contention as those
cases, like the earlier cases cited by the Respondent in the represen-
tation proceeding (Shepard Convention Services, 314 NLRB 689(1994), enf. denied 85 F.3d 671 (D.C. Cir. 1996) and Oneida CountyCommunity Action Agency, 317 NLRB 852 (1995)), involved theissue of when a mail ballot election is appropriate, rather than theissue raised in the instant case, which is whether absentee ballots
should be provided to employees who are on vacation during a man-
ual election.2Accordingly, we deny the Respondent™s Cross-Motion for Sum-mary Judgment. In the underlying case, Chairman Gould would havegranted the Respondent™s request for review to reconsider the
Board™s policies with respect to absentee ballots. However, he agrees
with his colleagues that no new matters or special circumstances
have been raised in the instant ‚‚technical™™ 8(a)(5) case warranting
reexamination of the Board™s decision in the representation proceed-
ing, and that the General Counsel™s Motion for Summary Judgment
should therefore be granted.The Cedar Tree Press, Inc. and Graphics Commu-nications International Union, Local 14ŒM,
AFLŒCIO. Case 4ŒCAŒ25843July 24, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on March 14, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on April 16, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union™s request to bargain following the Union™s cer-
tification in Case 4ŒRCŒ18973. (Official notice is
taken of the ‚‚record™™ in the representation proceeding
as defined in the Board™s Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint and asserting an affirmative defense.On June 27, 1997, the General Counsel filed a Mo-tion for Summary Judgment. On June 30, 1997, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On July 14, 1997, the Respond-
ent filed a response and Cross-Motion for Summary
Judgment.Ruling on Motion for Summary JudgmentIn its answer and in its response the Respondent ad-mits its refusal to bargain, but attacks the validity of
the certification on the basis of its contention in the
representation proceeding that the Regional Director
abused his discretion by refusing to issue an absentee
mail ballot to an eligible voter who was on vacation
the day of the election.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding.1We therefore find that the Respondent hasnot raised any representation issue that is properly lit-igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941). Accordingly, we grant the General Coun-
sel™s Motion for Summary Judgment.2On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Delawarecorporation, with a plant in Wilmington, Delaware, has
been engaged in commercial printing. During the 12-
month period preceding the issuance of the complaint,
the Respondent in conducting its business operations
described above, purchased and received at its Wil-
mington, Delaware plant, goods, materials and supplies
valued in excess of $50,000 directly from points out-
side the State of Delaware. We find that the Respond-
ent is an employer engaged in commerce within the
meaning of Section 2(6) and (7) of the Act and that
the Union is a labor organization within the meaning
of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held January 8, 1997, theUnion was certified on February 7, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time press persons,feeder operators, output/MAC operators, strippers,
plate makers, camera persons, scanners and proof-
ers, warehouse, maintenance and bindery employ-
ees and truckdrivers, employed at the Respond-
ent™s Wilmington, Delaware, facility, excluding all
other employees, guards and supervisors as de-
fined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00026Fmt 0610Sfmt 0610D:\NLRB\324.006APPS10PsN: APPS10
 27CEDAR TREE PRESS3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™B. Refusal to BargainSince about February 12, 1997, the Union has re-quested the Respondent to bargain, and, since the same
date, the Respondent has refused. We find that this re-
fusal constitutes an unlawful refusal to bargain in vio-
lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after February 12, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, The Cedar Tree Press, Inc., Wilmington,
Delaware, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with Graphic Communica-tions International Union, Local 14ŒM, AFLŒCIO, as
the exclusive bargaining representative of the employ-
ees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time press persons,feeder operators, output/MAC operators, strippers,plate makers, camera persons, scanners and proof-ers, warehouse, maintenance and bindery employ-
ees and truckdrivers, employed at the Respond-
ent™s Wilmington, Delaware, facility, excluding all
other employees, guards and supervisors as de-
fined in the Act.(b) Within 14 days after service by the Region, postat its facility in Wilmington, Delaware, copies of the
attached notice marked ‚‚Appendix.™™3Copies of thenotice, on forms provided by the Regional Director for
Region 4 after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 14, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Graphic Com-munications International Union, Local 14ŒM, AFLŒ
CIO, as the exclusive representative of the employees
in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00027Fmt 0610Sfmt 0610D:\NLRB\324.006APPS10PsN: APPS10
 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
All full-time and regular part-time press persons,feeder operators, output/MAC operators, strippers,plate makers, camera persons, scanners and proof-
ers, warehouse, maintenance and bindery employ-
ees and truckdrivers, employed at our Wilming-ton, Delaware, facility, excluding all other em-ployees, guards and supervisors as defined in the
Act.THECEDARTREEPRESS, INC.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00028Fmt 0610Sfmt 0610D:\NLRB\324.006APPS10PsN: APPS10
